Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 8, 12, 15-16, 18-23, 25, 35, 37-38, 40, 54-56 is pending.
Claims 12, 15-16, 18-19, 21, 35, 37-38 and 40 is withdrawn.
Claims 8, 20, 22-23, 25 and 54-56 is examined herewith.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2022 has been entered.
 
Action Summary
Claims 8, 20, 22-23, 25 and 54-56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Munroe (Immune tolerance induction to enzyme-replacement therapy by co-administration of short-term, low-dose methotrexate in a murine Pompe disease model, Clinical and Experimental Immunology, Clinical and Experimental Immunology, 152: 138–146, 2008) in view of DiLillo (B10 cells and regulatory B cells balance immune responses during inflammation, autoimmunity, and cancer, Annal of the New York Academy of Sciences, 1183 (2010) 38–57) is maintained with modifications due to applicants amendment of claims.
Claims 8, 20, 22-23,25 and 54-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn due to applicant’s amendment of claims.
Claims 8, 20, 22-23,25 and 54-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn due to applicant’s amendment of claims.
Claims 8, 20, 22-23,25 and 54-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn due to amendment of claims and persuasive arguments on page 9 of the arguments.

Response to Arguments
Applicants again argue on page 6 in the arguments that neither Munroe nor Dilillo do not teach or suggest single cycle methotrexate administration.  This argument has been fully considered but has not been found persuasive.  It is known in the art at the time of the invention that methotrexate is administered over a 3-day period (which is encompassed by the instantly claimed range of 1-11 days cycle) are required to manage the rhGAA-specific antibody response to treat Pompe disease as taught by Munroe.  Which each 3-day period can reasonably be construed as a single cycle.  In looking to the instant specification for the definition of a single cycle, in paragraph 0099 recites that “a single cycle does not last longer than 8 days”.  Therefore, since Munroe discloses administering MTX over a 3 day period meets the limitation of a single cycle with a reasonable expectation of success absence evidence to the contrary.
Applicants argue on page 6 in the arguments that Munroe is silent with regards to methotrexate-induced increase in B regulatory cells. This argument has been fully considered but has not been found persuasive.  As stated in the rejection below; Since it is known in the art that methotrexate is administered with recombinant human acid a-glucosidase would consequently result in an increased percentage of B-cells (e.g. B10) of B regulatory cells populations (splenic). Wherein the B regulatory cells express IL-10, TGF-β AND FoxP3 with the same administration of methotrexate with recombinant human acid a-glucosidase (same compounds) to treat Pompe disease (same disorder).  Because it is known in the art that IL-10 produces B-cell which is known to increase immunologic tolerance as taught by DiLillo and the splenic B1 B cell population also appeared to expand in response to rhGAA.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicants argues on page 6 of the arguments that Dilillo is completely silent regarding administration of methotrexate and thus does not cure the deficiencies of Munroe.  This argument has been fully considered but has not been found persuasive.  As stated above in paragraph 1 and 2, this argument has been addressed.  Additionally, applicants are reminded that the rejection on the record is an obviousness rejection and not an anticipatory rejection.  Furthermore, Dilillo is employed to demonstrate that IL-10 produces B-cell which is known to increase immunologic tolerance as taught by DiLillo and the splenic B1 B cell population also appeared to expand in response to rhGAA.  And Munroe discloses the methotrexate is administered over a 3-day period (which is encompassed by the instantly claimed range of 1-11 days cycle) are required to manage the rhGAA-specific antibody response to treat Pompe disease as taught by Munroe.  Taken the cited art, it would have been obvious to one of ordinary skills in the art at the time of filing to administer a therapeutic (e.g. human acid alpha-glucosidase) and methotrexate in a single cycle to treat Pompe disease.  Which would consequently result in the increase of percentage of B regulatory cells with the same administration of a therapeutic and methotrexate (same compounds) to treat Pompe disease (same patient population) with a reasonable expectation of success.
Applicants argue on page 7 that example 11 shows that five months after treatment with mATG alone or in combination with three cycles of methotrexate.  Since, the claim recites a single cycle of methotrexate and human alpha-glactosidase (claim 22), example 11 does not demonstrate unexpected results because it recites multiple cycles of methotrexate with mATG.  And example 12 recites a single cycle of methotrexate with a first dose of alemtuzumab.  Again, the claims recite a single cycles of methotrexate and human alpha-glactosidase not alemtuzumab. Thus, example 12 does not demonstrate unexpected results.
Applicants argue on page 7 of the argument that example 15 shows B cells mediate methotrexate-induced immune tolerance.  B regulatory cells are increased in methotrexate treated mice, and B cells isolated from these animals express TGF-beta, IL-10, and FoxP3, which appear necessary for methotrexate-induced immune tolerance. further support that B cells mediate methotrexate immune-tolerance, transfer of B cells isolated from animals treated with a single cycle of methotrexate during Myozyme treatment can transfer immune tolerance transferred into Myozyme-naive recipient animals.  This argument has been fully considered but has not been found persuasive.  As stated above, since example 15 recites myozyme and methotrexate and the claims are drawn to methotrexate and human alpha-glactosidase.  Therefore, example 15 does not demonstrate unexpected results.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 8, 20, 22-23, 25 and 54-56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Munroe (Immune tolerance induction to enzyme-replacement therapy by co-administration of short-term, low-dose methotrexate in a murine Pompe disease model, Clinical and Experimental Immunology, Clinical and Experimental Immunology, 152: 138–146, 2008) in view of DiLillo (B10 cells and regulatory B cells balance immune responses during inflammation, autoimmunity, and cancer, Annal of the New York Academy of Sciences, 1183 (2010) 38–57) both are of record.

Clinical investigations of recombinant human acid a-glucosidase for the
treatment of Pompe disease often reveal the appearance of therapy-speciﬁc
antibodies. These antibodies could potentially interfere with recombinant
human acid a-glucosidase efﬁcacy and induce immunolog ical consequences.
Several immunosuppressive agents, including methot rexate, mycophenolate
mofetil and cyclosporin A with azathioprine, were evaluated for their poten-
tial to induce immune tolerance to recombinant human acid a-glucosidase.
Methotrexate was the only agent that reduced recombinant human acid
a-glucosidase-speciﬁc ant ibody responses in acid a-glucosidase knock-out
mice. A 3-week, low-dose methotrexate regimen controlled recombinant
human acid a-glucosidase-speciﬁc antibody levels throughout 8 months of
weekly recombinant human acid a-glucosidase treatment. The success of this
methotrexate regimen appears to require methotrexate administr ation within
the ﬁrst 24 h of recombinant human acid a-glucosidase treatment. In an
attempt to understand the beneﬁt of methotrexate within the ﬁrst day of
recombinant human acid a-glucosidase administration, the immune
response 24 h following intravenous recombinant human acid a-glucosidase
treatment was investigated. A consistent expansion of peritoneal B1 B cells
was observed. Control over this B1 B cell response may be part of the complex
mechanism of action of methotrexate-induced immune tolerance.
Clinical investigations of recombinant human acid a-glucosidase for the
treatment of Pompe disease often reveal the appearance of therapy-speciﬁc
antibodies. These antibodies could potentially interfere with recombinant
human acid a-glucosidase efﬁcacy and induce immunolog ical consequences.
Several immunosuppressive agents, including methot rexate, mycophenolate
mofetil and cyclosporin A with azathioprine, were evaluated for their poten-
tial to induce immune tolerance to recombinant human acid a-glucosidase.
Methotrexate was the only agent that reduced recombinant human acid
a-glucosidase-speciﬁc ant ibody responses in acid a-glucosidase knock-out
mice. A 3-week, low-dose methotrexate regimen controlled recombinant
human acid a-glucosidase-speciﬁc antibody levels throughout 8 months of
weekly recombinant human acid a-glucosidase treatment. The success of this
methotrexate regimen appears to require methotrexate administr ation within
the ﬁrst 24 h of recombinant human acid a-glucosidase treatment. In an
attempt to understand the beneﬁt of methotrexate within the ﬁrst day of
recombinant human acid a-glucosidase administration, the immune
response 24 h following intravenous recombinant human acid a-glucosidase
treatment was investigated. A consistent expansion of peritoneal B1 B cells
was observed. Control over this B1 B cell response may be part of the complex
mechanism of action of methotrexate-induced immune tolerance
Munroe teaches that clinical investigations of recombinant human acid a-glucosidase for the treatment of Pompe disease often reveal the appearance of therapy-specific antibodies. These antibodies could potentially interfere with recombinant human acid α-glucosidase efficacy and induce immunological consequences. Several immunosuppressive agents, including methotrexate, mycophenolate mofetil and cyclosporin A with azathioprine, were evaluated for their potential to induce immune tolerance to recombinant human acid a-glucosidase. Methotrexate was the only agent that reduced recombinant human acid a-glucosidase-specific antibody responses in acid a-glucosidase knock-out mice. A 3-week, low-dose methotrexate regimen controlled recombinant human acid a-glucosidase-specific antibody levels throughout 8 months of weekly recombinant human acid a-glucosidase treatment. The success of this methotrexate regimen appears to require methotrexate administration within the first 24 h of recombinant human acid a-glucosidase treatment. In an attempt to understand the benefit of methotrexate within the first day of recombinant human acid a-glucosidase administration, the immune response 24 h following intravenous recombinant human acid a-glucosidase treatment was investigated. A consistent expansion of peritoneal B1 B cells was observed. Control over this B1 B cell response may be part of the complex mechanism of action of methotrexate-induced immune tolerance (abstract).  Munroe teaches Pompe disease is a neuromuscular disorder resulting from a deficiency in the lysosomal enzyme, acid a-glucosidase (GAA).  Recombinant human acid α-glucosidase (rhGAA) has been shown to be effective as an enzyme replacement therapies (ERT) for infantile-onset Pompe disease. The majority of infantile Pompe patients treated with rhGAA develop anti-bodies directed against this therapeutic protein (page 138).  Munroe teaches that Methotrexate (MTX) is a dihydrofolate reductase antagonist that inhibits purine metabolism and de novo DNA synthesis.  Dose reduction studies demonstrated that 5 mg/kg of MTX given the first 8 of 16 weeks equivalently reduced rhGAA-specific IgG levels when compared with 10 mg/kg (Fig. 4). Munroe teaches that a short course of low-dose methotrexate (MTX) treatment can induce a long-lived suppression of recombinant human acid a-glucosidase (rhGAA)-specific immunoglobulin (IgG) responses. Acid a-glucosidase (GAA) knock-out mice were injected weekly for 32 weeks with 20 mg/kg of rhGAA. 5 or 0·5 mg/kg of MTX was administered for either the first 3 or 8 weeks of chronic weekly rhGAA treatment. rhGAA-specific IgG was evaluated every other week to week 16 and then monthly to 32 weeks by serum enzyme-linked immunosorbent assay (figure 5).  Studies investigating the duration of the MTX-induced specific antibody reduction and potential lower limits of dose effectiveness were performed (page 142).  Munroe teaches that this work demonstrates a distinct benefit of administering MTX within the first 24 h of rhGAA treatments. In particular, the addition of a 0 h time-point to the original 24- and 48-h weekly MTX regimen allowed MTX doses as low as 0·5 mg/kg to control rhGAA-specific immune responses successfully (page 143).  Munroe teaches that recombinant human acid a-glucosidase is a highly complex glycosylated protein that appears to elicit a rapid immune response (page 143).  Munroe teaches that MTX may induce immune tolerance to recombinant human α-glaactosidase and rhGAA through a mechanism other than cell death (page 143). Munroe discloses that a single i.v. injection of rhGAA was administered to a GAA KO mice (page 143, right column 3 paragraph).  Munroe teaches that the percentage of B1 B cells in the peritoneal cavity increases significantly 24 h following primary recombinant human acid a-glucosidase (rhGAA) administration (20 mg/kg). Munroe teaches that administration of MTX at 0 hour was critical in reducing antibody levels at this dose. MTX treatment reduced recombinant human a-galactosidase-specific antibody responses successfully when administered 48 h following recombinant human a-galactosidase treatment.  Of note, the 0-hour MTX treatment was critical in establishing this effect with low-dose MTX, suggesting that a very rapid and probably T cell-independent B cell response may be implicated and if not controlled immediately, higher doses of MTX were required to reduce antibody levels effectively (page 144 bridging page 145).  Munroe teaches that Methotrexate holds promise as a potential ITI agent to minimize unwanted antibody responses.  Munroe teaches that MTX treatment directly before rhGAA administration (within 30 min) interferes with rapid T cell-independent B cell responses, a significant expansion of B1 B cells was observed 24 h following rhGAA exposure (page 145). 

Munroe does not specifically disclose B10 or cell expression.
DILillo teaches that the ability of B cells to negatively regulate cellular immune responses and inflammation has only recently been described. Hallmark papers from a number of distinguished laboratories have identified phenotypically diverse B-cell subsets with regulatory functions during distinct autoimmune diseases, including IL-10-producing B cells, CD5+ B-1a cells, CD1d + marginal zone B cells, and transitional-2-marginal zone precursor B cells. Most recently, a numerically rare and phenotypically unique CD1d hiCD5+CD19 hi subset of regulatory B cells has been identified in the spleens of both normal and autoimmune mice. CD1d hiCD5+ B cells with the capacity to produce IL-10 have been named B10 cells as they produce IL-10 exclusively and are the predominant B-cell source of IL-10. Remarkably, B10 cells are potent negative regulators of inflammation and autoimmunity in mouse models of disease in vivo. Herein, our current understanding of B10-cell development and function is reviewed in the context of previous studies that have identified and characterized regulatory B cells, emerging evidence for B10-cell regulation of tumor immunity, and the likelihood that B10 cells exist in humans (abstract).  DiLillo teaches that IL-10 and B10 cells are located within the spleen (table 1).  DiLillo teaches that B10 development in vivo appears to be T cell independent. Not only are CD1d hiCD5+ B10 cells present in T-cell-deficient nude mice, but cytoplasmic IL-10-competent B cell frequencies and numbers are approximately five-fold higher in splenocytes from nude mice when compared with wild-type mice.  DiLillo teaches that IL-10 exerts anti-inflammatory and suppressive effects on most hematopoietic cells. IL-10 expression in the mucosal environment is also critical for immunologic tolerance.
The precise cellular or igin of B10 cells remains un-
known, and this is a critical issue to be addressed.
As discussed later, regulatory B cells have been char-
acterized as having B-1a, MZ, and T2-MZ precur-
sor B-cell origins (Table 1, Fig. 2A). However, the
unique B10-cell phenotype has led us to propose
that B10 cells derive from B10 progenitor (B10pro,
The precise cellular or igin of B10 cells remains un-
known, and this is a critical issue to be addressed.
As discussed later, regulatory B cells have been char-
acterized as having B-1a, MZ, and T2-MZ precur-
sor B-cell origins (Table 1, Fig. 2A). However, the
unique B10-cell phenotype has led us to propose
that B10 cells derive from B10 progenitor (B10pro,

It would have been obvious to one of ordinary skills in the art that upon administering methotrexate with recombinant human acid a-glucosidase to treat Pompe disease as taught by Munroe, would consequently result in an increased percentage of B-cells (e.g. B10) of B regulatory cells populations (splenic) and wherein the B regulatory cells express IL-10, TGF-β AND FoxP3 with the same administration of methotrexate with recombinant human acid a-glucosidase (same compounds) to treat Pompe disease (same disorder).  Because it is known in the art that IL-10 produces B-cell which is known to increase immunologic tolerance as taught by DiLillo and the splenic B1 B cell population also appeared to expand in response to rhGAA.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

	It would have been obvious to one or ordinary skills in the art that upon administering methotrexate with recombinant human acid a-glucosidase to treat Pompe disease would have administered methotrexate for 1-11 consecutive days as instantly claimed.  One would have been motivated to administer methotrexate for 1-11 consecutive days because it is known in the art that methotrexate is administered for 3 weeks (e.g. 21 consecutive days) and ample amounts of MTX over a 3-day period (which is encompassed by the instantly claimed range of 1-11 days) are required to manage the rhGAA-specific antibody response to treat Pompe disease as taught by Munroe with a reasonable expectation of success absence evidence to the contrary.
	It would have been obvious to administer methotrexate between 48 hours prior to and 48 hours after the onset of the therapeutic treatment.  One would have been motivated to administer methotrexate between 48 hours prior to and 48 hours after the onset of the therapeutic treatment because it is known in the art than the success of this methotrexate regimen appears to require methotrexate administration within the first 24 hours of recombinant human acid a-glucosidase treatment (e.g. therapeutic) (which falls within the instantly claimed limitation of 48 hours after the onset of the therapeutic treatment) as disclosed by Munroe with a reasonable expectation of success absence evidence to the contrary. And neither the methotrexate nor therapeutic was administer in conjunction of each other as disclosed by Munroe. 
	It would have been obvious to one of ordinary skills in the art at the time of the invention that further cycles of methotrexate are not regularly administered in conjunction with subsequent regular dosing period of the therapeutic.  One would have been motivated not to administer further cycles of methotrexate in conjunction with subsequent regular dosing period of the therapeutic because it is known in the art that the therapeutic is administered in a i.v. single administration of rhGAA weekly, and methotrexate is administered at 24 or 48 hours after the therapeutic as disclosed by Monroe.  Therefore, the therapeutic and methotrexate are not administered in conjunction, meeting the claim limitation of “further cycles of methotrexate are not regularly administered in conjunction with subsequent regular dosing periods of the therapeutic”.

	It would have been obvious to optimize the dosing of methotrexate.  One would have been motivated to optimize the dosing of methotrexate because it is known in the art that methotrexate is administered in a dose as low as 0·5 mg/kg (which is overlapping ranges as instantly claimed range of 0.1 mg/kg to 5 mg/kg) to control rhGAA-specific immune responses successfully as disclosed by Munroe.  Furthermore, it is obvious to vary and/or optimize the amount of methotrexate provided in the composition, according to the guidance provided by Munroe, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.



Conclusion

	Claims 8, 20, 22-23, 25 and 54-56 are rejected.
	No claims are allowed.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627